1 So.3d 1101 (2009)
Willie BISHOP, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D08-1455.
District Court of Appeal of Florida, First District.
January 8, 2009.
Rehearing Denied February 20, 2009.
Willie Bishop, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, and Beverly Brewster, Assistant General Counsel, Florida Department of Corrections, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari, insofar as it challenges the calculation of his release date by the Department of Corrections, is denied on the merits. The claims presented by petitioner for the first time in the petition are denied on authority of Riddell v. Department of Corrections, 538 So.2d 132 (Fla. 1st DCA 1989).
WOLF, LEWIS, and ROBERTS, JJ., concur.